In an action to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Molia, J), dated February 25, 2004, which denied his motion to restore the action to the trial calendar.
Ordered that the order is reversed, on the law and as a matter of discretion, without costs or disbursements, the motion is granted, and the action is restored to the trial calendar.
The plaintiff satisfied the requirements on a motion to restore an action to the trial calendar, including demonstrating a meritorious cause of action and that his excuse of law office failure was reasonable under the circumstances (see Robinson v New York City Tr. Auth., 203 AD2d 351 [1994]). Florio, J.P., Adams, Goldstein, Rivera and Spolzino, JJ., concur.